Citation Nr: 0316590	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  97-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the left knee.

2.  Entitlement to a higher initial rating for degenerative 
joint disease of the left shoulder, status post-operative 
Mumford procedure, evaluated as noncompensable prior to July 
10, 2001 and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from August 1987 to October 
1996.  This case comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1997 decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for left knee and assigned an 
initial 10 percent evaluation.  The RO also granted service 
connection for left shoulder disability, and assigned an 
initial noncompensable evaluation.  The Board remanded these 
claims to the RO in October 1998 and October 2000.  By rating 
decision dated December 2002, the RO increased the evaluation 
for left shoulder disability to 10 percent disabling 
effective July 10, 2001.

The Board notes that the veteran's claims stem from his 
dissatisfaction with the initial ratings assigned by the RO 
following a grant of service connection.  In May 2003, the RO 
adjudicated a claim for an earlier effective date for the 10 
percent award for left shoulder disability.  The veteran's 
disagreement with the assignment of a noncompensable rating 
prior to July 10, 2001 is already on appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board has rephrased 
this issue on the title page to reflect that a "staged" 
rating is in effect.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
subjective complaint of chronic pain, clicking, popping and 
buckling sensation worsened by prolonged use with clinical 
findings significant only for crepitus without loss of range 
of motion, instability or other impairment.

2.  The veteran's left shoulder disability is manifested by 
subjective complaint of intermittent pain, weakness and easy 
fatigability worsened by prolonged use with clinical findings 
significant only for slight weakness and crepitus of the left 
upper extremity without loss of range of motion, instability 
or other impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent rating 
for left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a; Part 
4, Diagnostic Codes 5003, 5256-5263 (2002).

2.  The criteria for a 10 percent rating for left shoulder 
disability prior to July 10, 2001 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a; 
Part 4, Diagnostic Codes 5003, 5200-5203 (2002).

3.  The criteria for a rating in excess of 10 percent rating 
for left shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a; 
Part 4, Diagnostic Codes 5003, 5200-5203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

The Board notes that, during the pendency of this appeal, the 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000 became effective.  See 106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law redefines VA's notice 
and duty to assist requirements.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2002).  In this case, the 
RO has provided the veteran notice of the VCAA requirements, 
and contacted him by phone in September 2002 to ensure VA 
compliance with the VCAA.  At that time, the veteran 
indicated that all evidence was of record, and requested that 
a decision be made on his claim as soon as possible.  A 
review of the record reveals that the veteran's VA clinical 
records have been associated with the claims folder, and that 
VA examination has been provided.  The veteran has also 
submitted private medical evidence in support of his claims.  
On this record and based upon the veteran's statements, the 
Board finds that the provisions of the VCAA have been 
satisfied, and that no reasonable possibility exists that any 
further assistance to the veteran would be capable of 
substantiating his claims.

II.  Factual Summary

Briefly summarized, the veteran's service medical records 
reflect his treatment for left knee and left shoulder 
disability.  His September 1996 Physical Evaluation Board 
(PEB) examination report noted his history of left knee pain 
which was made worse by activity such as running or climbing 
stairs.  He primarily experienced anterior knee pain with 
prolonged standing and complained of give-way.  His 
orthopedic findings were significant for positive patella 
apprehension and mild crepitus, but he otherwise had full 
range of motion, ligamentous stability and normal neurologic 
findings.  His x-ray examinations were interpreted as normal, 
and it was noted that he might be experiencing pain referred 
from his left hip dysplasia.  His left knee and left hip 
dysplasia disabilities were deemed to be of sufficient 
severity as to render him unfit for military service.  His 
non-dominant left shoulder disability had been manifested by 
decreased mobility and extreme pain prior to undergoing a 
successful Mumford procedure in September 1995.  Thereafter, 
his left shoulder pain resolved with full range of motion and 
no evidence of instability.  He continued to complain of left 
shoulder weakness which was deemed "relatively mild" in 
degree.  The final diagnoses were patellofemoral pain 
syndrome of the left knee and degenerative joint disease of 
the left shoulder.

Post-service, the veteran was afforded VA joints examination 
in December 1996.  At that time, he reported chronic left 
knee pain localized to the retropatellar area which was 
worsened by stair climbing, excessive weight bearing, and 
squatting.  He denied a history of instability or swelling.  
He also reported relief of left shoulder pain following his 
Mumford procedure, but with decreased strength.  On physical 
examination, the left knee was without effusion.  He had 0 to 
135 degrees of motion without crepitation or pain.  There was 
no instability to varus or valgus stress at 30 degrees of 
flexion.  There was no tenderness along the medial or lateral 
joint lines.  His anterior drawer, posterior drawer, 
Lachman's and McMurray's tests were negative.  His left 
shoulder revealed a well-healed, non-tender 4-centimeter scar 
overlying the left acromioclavicular joint.  He had active 
abduction of 180 degrees, active external rotation of 80 
degrees, and active internal rotation to touch T6.  He had 
negative apprehension and impingement signs.  There was 5/5 
strength with abduction, external rotation and internal 
rotation.  His sensation was intact in distributions of the 
axillary, radial, ulnar and median nerves.  An x-ray 
examination of the left knee and shoulder was not obtained.  
He was given diagnoses of status post Mumford procedure of 
the left shoulder without current evidence of restricted 
range of motion, diminished strength or sensory changes, and 
moderately symptomatic patella femoral pain syndrome.

An August 1996 letter from Lyla J. Correoso, M.D., indicated 
that patello-femoral syndrome was secondary to either an 
abnormality of the patello-femoral configuration or 
malalignment of the extremity.  Dr. Correoso further noted 
that the veteran's left knee pain could be referred pain 
secondary to a left hip disability.

By means of a rating decision dated January 1997, the RO 
granted service connection for left knee disability and 
assigned an initial 10 percent evaluation.  The RO also 
granted service connection for left shoulder disability, and 
assigned an initial noncompensable evaluation.

In a VA Form 21-4138 filing received February 1997, the 
veteran indicated that the Mumford procedure performed on his 
left shoulder had alleviated his pain, but left a residual 
weakness of the left arm.  He noted difficulty with 
activities requiring strength and balance.

In July 1997, the veteran appeared before the RO and 
testified to constant left knee aching which was worsened 
with activity and weather changes.  He estimated chronic 4/10 
pain which increased to 10/10 pain during flare-ups.  He 
further reported episodes of locking, instability and give-
way.  He also complained of crepitus, and swelling with bad 
weather.  He claimed an inability to perform activities such 
as climbing, stooping and walking distances greater than 1 
block.  With regard to his left shoulder, he primarily 
complained of loss of strength with episodes of sharp pain 
during weather changes.

An October 1997 VA liver examination report noted that the 
veteran was working full-time and attending college.  This 
examination report included generalized findings of good 
muscle strength and mass with no muscle wasting.

In October 1998, the veteran underwent an exploratory left 
knee arthroscopy by VA due to his complaint of medial joint 
line tenderness and a feeling of knee give-way once a month.  
The operative report noted that previous physical and x-ray 
examinations had been "normal."  During the arthroscopy, 
there was some debridement performed on synovial overgrowth, 
but the remainder of findings were negative.  He was given 
diagnoses of "[n]ormal" and "[p]ristine" left knee.

VA joints examination in February 1999 reflected the 
veteran's complaint of intermittent left shoulder pain, and 
constant left knee pain which was worsened with activity.  He 
obtained relief with rest, and had a prescription for 
Darvocet.  On physical examination, active range of motion of 
the left lower extremity was reported as within normal limits 
in all joints.  His sensation to pinprick and light touch 
over the lower extremity dermatomes was intact.  He had 5/5 
muscle strength of all joints of the left lower extremity 
with equal and present deep tendon reflexes.  His patella 
apprehension and Apley's grinding tests were negative.  There 
was no pain on palpation of any knee compartment.  There was 
also no edema, erythema or crepitus.  His Patrick's sign was 
positive for left hip pain.  His gait was completely 
nonantalgic and without limp.  Active range of motion of the 
left upper extremity was also within normal limits in all 
joints.  His sensation was decreased to pinprick and light 
touch over an area of about 2 inches by 2 inches over the C4 
dermatome on the left.  All other dermatomes were within 
normal limits.  His muscle strength was 5/5 in all joints 
with equal and present deep tendon reflexes.  There was no 
evidence of edema, erythema or crepitus.  His scar was 
described as healed.  The examiner commented that the only 
clinical focal findings involved a positive Patrick's sign on 
the left lower extremity, and a small area of decreased 
sensation to pinprick and light touch over the C4 dermatome 
on the left.  The examiner also provided the following 
comment:

I have reviewed parts of the patient's C-file 
and with regard to the BVA Remand, pages 5 
and 6, paragraph 2, a and b.  I provide the 
following information.  There is no weakness 
of the left knee or the left shoulder.  There 
is no excess fatigability of the knee or 
shoulder.  There is no incoordination of the 
knee or shoulder.  The pain is not, in my 
opinion, a significant limiting functional 
ability at the present time.  I do not know 
what happens on flare-ups.  The patient 
states that occasionally it does get worse.  
Repeated use of the left shoulder and left 
knee in the examination room did not cause 
pain.  The patient states that over a period 
of time he does have pain - if he uses them 
over a period of time.

In July 1999, Dr. Correoso indicated that the arthroscopy 
debridement of material from the left knee joint probably 
represented synovial overgrowth or early osteophytes 
formation.  It was noted that confirmation of osteoarthritis 
could take years to develop, and that his known hip dysplasia 
and strenuous military duty could precipitate chronic 
inflammation.  Dr. Correoso also indicated that the veteran's 
elevated laboratory findings, such as elevated CPK levels, 
could possibly represent an underlying muscle disease.

In June 2000, the veteran submitted a letter voicing his 
dissatisfaction with his February 1999 VA examination.  He 
reported that the examination was brief in duration, that a 
goniometer was not used to measure range of motion, and that 
tests for muscle strength and sensory deficits were faulty.  
He also disputed a comment that his pain was only occasional 
and alleviated with rest.  He also disputed the fact that 
crepitus and functional loss of use were not found on 
examination.  He asserted a 2-inch muscle atrophy in his left 
forearm.

In July 2001, the veteran underwent another VA joints 
examination with benefit of review of his claims folder.  At 
that time, he described an incessant aching discomfort in the 
anterior aspect of the left knee as well as frequent popping, 
clicking and buckling.  He also described increased knee 
pain, as well as a vague aching sensation of muscle pain and 
fatigue in the left quadriceps, with activity such as 
prolonged periods of walking, using stairs, and squatting.  
He denied swelling or weakness.  On physical examination, the 
veteran's left knee demonstrated 0 degrees of extension and 
135 degrees of flexion.  There was no medial or lateral joint 
line tenderness.  There was no measurable atrophy of the 
quadriceps.  He had negative ballotable patella.  His Apley's 
grinding and distraction tests were negative.  On manual 
muscle testing, he demonstrated normal strength of left hip 
flexors, left knee extensors and flexors.  He reported 
increased left anterior knee pain when performing repetitive 
squatting.

With regard to the left shoulder, the veteran reported 
intermittent left shoulder pain which had largely resolved 
since his surgery in 1994.  He did report intermittent 
popping and dull aching discomfort in the subacromial region 
along with the sensation of left shoulder weakness.  He 
indicated easy fatigue of the left shoulder girdle, increased 
pain in the subacromial and upper trapezial with overhead 
activity and extreme of internal/external rotation, and 
increased subacromial pain at end range of external rotation.  
On physical examination, he had active range of motion with 
forward flexion to 180 degrees and pain free at end range.  
He had abduction of 180 degrees with mild subacromial pain at 
end range.  He had pain free shoulder abduction to 90 
degrees, internal rotation to 80 degrees, and external 
rotation to 90 degrees.  Top crepitation of the supraspinatus 
tendon was noted beyond 90 degrees of active abduction.  
There was normal scapulothoracic motion with no atrophy of 
the left shoulder intrinsics.  On manual muscle testing, he 
demonstrated slight give-way weakness of the left anterior 
and middle deltoid, biceps, and internal/external shoulder 
rotators.  There was no soft tissue swelling, masses or focal 
trigger points in the shoulder girdle or scapulothoracic 
muscles.  He did report increased pain in the subacromial 
region with extremes of external rotation (i.e., when he 
placed his hands on his back).  He also reported increased 
subacromial pain with repetitive overhead activity.

At the end of the examination report, the VA examiner 
provided the following assessment:

In response to the questions posed on form 21-
2507 paragraph two:  It does appear that this 
patient experiences increased left shoulder 
and knee pain with repetitive movement.  This 
is based on his subjective complaints of 
increased pain in the left subacromial region 
with overhead activity, and extremes of 
internal rotation, as well as anterior knee 
pain with repetitive squatting.  This is also 
based on his subjective historical comments 
that he develops increased shoulder pain with 
overhead activity and increased knee pain with 
prolonged periods of weight bearing, i.e., 
walking and ascending/descending stairs.  It 
is my medical opinion that pain can occur with 
repetitive use, and this could limit his 
functional ability.  As of now, there is no 
range of motion deficits regarding the left 
shoulder or the left knee.

A review of the veteran's VA clinical records reference his 
complaint of chronic joint pain treated with Tylenol and 
Darvocet.  There are no clinical findings relative to the 
left shoulder and/or left knee.

III.  Applicable law and regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2002).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2002).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

The claimant bears the burden of substantiating his claim for 
benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its 
evaluation, the Board shall consider all information and lay 
and medical evidence of record.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002).  The Board considers all the evidence 
of record, but only reports the most probative evidence 
regarding the current degree of impairment which consists of 
records generated in proximity to and since the claims on 
appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Arthritis established by X-ray findings will be evaluated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159, as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or 
circumstances and conveys matters that can be 
observed and described by a lay person."

IV.  Initial rating - left knee

The RO has evaluated the veteran's left knee disability as 10 
percent disabling, effective to the date of claim, pursuant 
to Diagnostic Code 5257.  This rating represents slight 
impairment due to recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  
The next higher 20 percent rating under this diagnostic code 
would be warranted for moderate impairment due to recurrent 
subluxation or lateral instability.  Id.  

The veteran primarily complains of chronic left knee pain 
with frequent popping, clicking and buckling.  His symptoms 
are worsened with prolonged activity and weather changes.  
His physical examination findings during the appeal period 
have failed to detect any clinical evidence of subluxation 
and/or lateral instability.  In fact, an exploratory left 
knee arthroscopy in October 1998 indicated diagnoses of 
"normal" and "pristine" left knee.  There is also no 
evidence that the veteran has required the use of knee brace 
or assistive walking device.  Even with consideration of the 
veteran's complaint of increased symptoms on prolonged use, 
the Board finds, by a preponderance of the evidence, that 
there is no competent evidence establishing more than slight 
impairment due to subluxation and/or lateral instability.  

The veteran may be considered for a higher rating based upon 
the diagnostic codes measuring loss of range of motion.  
Normal range of motion of the knee is measured from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II (2002).  Diagnostic Codes 5260 and 5261 provide 
noncompensable ratings when flexion is limited to 60 degrees 
or extension is limited to 5 degrees, respectively.  A 10 
percent rating would require flexion limited to 45 degrees or 
extension limited to 10 degrees, and a 20 percent rating 
would require flexion limited to 30 degrees or extension 
limited to 15 degrees.  

VA examinations in December 1996 and July 2001 revealed that 
the veteran's left knee was capable of 0 degrees of extension 
and 135 degrees of flexion.  This is almost full range of 
motion for the knee.  See 38 C.F.R. § 4.71, Plate II (2002).  
VA examination in February 1997 revealed range of motion 
"within normal limits."  In July 2001, the VA examiner 
opined that repetitive use of the left knee could limit the 
veteran's functional ability, but was unable to quantify the 
extent of functional loss as there was no current evidence of 
"range of motion deficits" regarding the left knee.  The 
Board finds that, even with consideration of functional 
impairment during flare-ups and upon prolonged use, the 
preponderance of the evidence establishes that the veteran's 
left knee range of motion falls well short of the criteria 
necessary for even a non-compensable rating under either 
Diagnostic Codes 5260 or 5261.

The Board has considered alternative ratings for the left 
knee disability under Diagnostic Codes 5256, 5258, 5259, 5262 
and 5263, but finds that these diagnostic codes are not 
applicable to the case at hand.  In this respect, there is no 
clinical evidence of left knee ankylosis, semi-lunar 
cartilage irregularity, impairment of the tibia and fibula 
and/or acquired genu recurvatum.  Furthermore, the left knee 
arthroscopy in October 1998 did not reveal the presence of 
degenerative joint disease of the left knee.  Therefore, 
consideration of a separate 10 percent rating for painful 
arthritis with noncompensable limitation of motion is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).

In so deciding, the Board has considered the veteran's 
descriptions of his left knee disability as competent 
evidence.  In fact, his descriptions of left knee disability 
have been relied upon by the RO in assigning his 10 percent 
rating despite the fact that there is no clinical evidence of 
deficits of left knee functionality beyond pain and crepitus.  
The record includes opinion, as the veteran concedes, that 
his left knee pain may be referred pain from his left hip 
disability.  The proper rating for the left hip disability is 
not on appeal, and the preponderance of the evidence of 
record does not support a rating in excess of 10 percent for 
his left knee disability.  The benefit of the doubt rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2002).  Accordingly, the veteran's claim for 
a rating in excess of 10 percent for left knee disability is 
denied.

V.  Initial rating - left shoulder

The RO has evaluated the veteran's left shoulder disability 
as 10 percent disabling, effective to July 10, 2001, by 
analogy to Diagnostic Code "5203-5010."  This rating 
represents "painful motion with arthritis of the shoulder."  
See RO rating decision dated December 3, 2002.  This rating 
also recognizes that limitation of motion is non-compensable 
under the schedular criteria for the affected part.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  Full range 
of motion of the shoulder is measured from 0 degrees to 180 
degrees in extension, shoulder abduction from 0 to 180 
degrees, and external and internal rotation from 0 to 90 
degrees.  38 C.F.R. § 4.71a, Plate I (2002).

A 20 percent rating for the minor shoulder would be warranted 
for limitation of arm motion at shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2002).  VA examination in 
December 1996 recorded left shoulder active abduction of 180 
degrees and active external rotation of 80 degrees while VA 
examination in February 1999 described range of motion 
"within normal limits."  In July 2001, the veteran's left 
shoulder range of motion was measured as pain free forward 
flexion to 180 degrees and abduction of 180 degrees with mild 
subacromial pain at end.  He also had pain free abduction to 
90 degrees, internal rotation to 80 degrees, and external 
rotation to 90 degrees.  Top crepitation of the supraspinatus 
tendon was noted beyond 90 degrees of active abduction.  At 
that time, the VA examiner indicated that there was no 
current evidence of "range of motion deficits" regarding 
the left shoulder, but that repetitive use of the left 
shoulder could limit the veteran's functional ability.  Even 
with consideration of any additional range of motion loss 
with prolonged activity, there is no medical or lay evidence 
which would support a finding of limitation of motion to 
shoulder level.  Therefore, the preponderance of the evidence 
weighs against a rating higher than 10 percent under 
Diagnostic Code 5201.

Alternatively, a rating in excess of 10 percent rating could 
be assigned where there was evidence of ankylosis of 
scapulohumeral articulation (Diagnostic Code 5200), 
impairment of the humerus due to loss of head, nonunion, 
fibrous union, recurrent dislocation or malunion (Diagnostic 
Code 5202) or impairment of the clavicle or scapula by 
dislocation or nonunion with loose movement (Diagnostic Code 
5203).

In this case, there is no evidence, or claim, of ankylosis.  
See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988) 
(ankylosis refers to immobility and consolidation of a joint 
due to disease, injury, or surgical procedure).  As such, an 
increased rating is not warranted under Diagnostic Code 5200.  
The veteran does describe left shoulder loss of strength with 
fatigability on use, but there is no evidence of malunion or 
nonunion of the humerus, clavicle or scapula.  Accordingly, 
the evidence of record preponderates against an increased 
rating under Diagnostic Codes 5202 and 5203.

In so deciding, the Board has found the veteran's 
descriptions of left shoulder symptoms to be competent.  He 
has consistently complained of left shoulder weakness since 
service which, at the time of his discharge, was described as 
"relatively mild" in degree.  In July 2001, a VA examiner 
described this weakness as "slight" in degree.  His report 
of a 2-inch muscle atrophy in the left upper extremity is not 
borne out by VA examinations which have found no evidence of 
atrophy by tape measure.  The medical findings of record 
clearly demonstrate that a rating in excess of 10 percent is 
not warranted during any time of the appeal period.

Nonetheless, the Board does find that the veteran's 10 
percent rating for objectively painful motion, by analogy to 
Diagnostic Code 5003, should be effective to the date of 
claim.  In this respect, the veteran has complained of the 
same symptoms since the inception of his claim.  Furthermore, 
the Board finds no discernable medical basis for assigning an 
effective date based upon the VA examination findings on July 
10, 2001, particularly since the previous VA examination 
reports were returned as inadequate and the veteran's 
complaint of painful motion since the date of claim are well 
documented.  Thus, the Board awards a 10 percent rating 
effective to the date of claim.  The Board also notes that 
there is no evidence of "incapacitating" exacerbations of 
left shoulder pain to warrant consideration of a 20 percent 
rating under Diagnostic Code 5003.  The benefit of the doubt 
rule has been applied in the veteran's favor in assigning the 
10 percent rating prior to July 10, 2001.  38 U.S.C.A. 
§ 5107(b) (West 2002).  The preponderance of the evidence 
weighs against a rating in excess of 10 percent for left 
shoulder disability for the entire appeal period.

VI.  Extraschedular consideration

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral under where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is no evidence of record to 
suggest that the veteran's left shoulder and left knee 
disabilities, when considered singly or combined, results in 
marked interference with employment.  Rather, the record 
shows that the veteran has been working full-time while 
attending school.  Other than the exploratory left knee 
arthroscopy in October 1998, the veteran's disabilities have 
not resulted in any periods of hospitalizations.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  
VAOPGCPREC Op. 6-96 (Aug. 16, 1996).

ORDER

A rating excess of 10 percent for left knee disability is 
denied.

A 10 percent rating for left shoulder disability is granted 
for the time period prior to July 10, 2001, but a rating 
excess of 10 percent for left shoulder disability is denied.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

